Citation Nr: 0530583	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-05 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for hepatitis claimed as due to VA medical treatment on 
August 4, 1999.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
other disability claimed as due to VA medical treatment on 
August 4, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The Board remanded the case to the RO in July 2004.

The issue of entitlement to compensation under 
38 U.S.C.A. § 1151 for other disability claimed as due to VA 
medical treatment on August 4, 1999 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

VA treatment in August 1999 did not cause hepatitis.


CONCLUSION OF LAW

The criteria for VA compensation under 38 U.S.C.A. § 1151 for 
hepatitis claimed as due to VA medical treatment on August 4, 
1999 have not been met.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has hepatitis as a result of VA 
treatment rendered to him on August 4, 1999, when a 
cholecystectomy was performed.  VA treatment records show 
that a cholecystectomy was performed that day.  In July 1999, 
there had been a diagnosis of gallstone hepatitis with 
obstructive jaundice.  


A VA examiner in January 2005 considered the veteran's 
history, reviewed his claims folder, examined him, and 
considered the results of laboratory studies obtained in 
connection with the examination.  He indicated that current 
hepatitis profile reports were strongly supportive and 
suggestive of Hepatitis B involvement.  He rendered an 
opinion that it was less than likely that the veteran 
developed hepatitis as a result of cholecystectomy.

The pertinent law, 38 U.S.C.A. § 1151, was amended by Section 
422 of Public Law 104-204.  The new version of the law is 
more stringent and essentially requires that compensation 
under 38 U.S.C.A. § 1151 may be paid only if additional 
disability is the result of fault on the part of the VA in 
providing treatment or by an event which was not reasonably 
foreseeable. This revised law is effective with respect to 
claims filed on or after October 1, 1997. The veteran's claim 
was filed after this date; thus the current version of the 
law applies. VAOPGCPREC 40-97. The current version of the law 
provides, in pertinent part, that compensation shall be 
awarded for a qualifying additional disability of a veteran 
in the same manner as if such additional disability were 
service connected. A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's willful misconduct and the disability was 
caused by VA hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability was: 
1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151.

Essentially, the veteran has opined that he has hepatitis as 
a result of VA treatment on August 4, 1999.  He is a 
layperson, however, and his opinion as to medical matters 
such as this is of no probative value.  Medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
The only medical evidence either for or against a nexus 
between VA treatment and hepatitis is negative, and competent 
evidence of a breach in the standard of care is not shown.  
Accordingly, the claim should be denied, as the preponderance 
of the evidence is against it.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1991).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify.  In March 2002, VA 
notified the veteran that the evidence must show current 
disability and linkage to VA treatment.  It advised him of 
what evidence the claimant should provide, and what evidence 
VA would obtain, and the claimant was afforded additional 
time to submit such evidence. The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession. The claimant was advised of how 
and where to send this evidence and how to ensure that it was 
associated with the claim.. In an August 2004 letter from the 
RO to the claimant, substantially similar information was 
repeated. Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning these respective duties, in the 
July 2005 supplemental statement of the case.

VCAA notice preceded the June 2002 adjudication.  The process 
carried out during the course of the claim and appeal has 
provided the claimant with a meaningful opportunity to 
participate effectively in the processing of the claim by VA. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record. VA treatment records and August 1999 
and January 2005 VA examination reports have been obtained. 
The Board finds that VA has done everything reasonably 
possible to assist the claimant.  

Accordingly, the Board concludes it may proceed, as specific 
notice as to what evidence the claimant could or should 
obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duties to assist and to notify have been satisfied. VA 
has done everything reasonably possible to assist the 
claimant. Accordingly, appellate review is permitted without 
prejudice to the claimant. See Bernard v. Brown, 4 Vet. App. 
384 (1993). 




ORDER

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
hepatitis claimed as due to VA medical treatment on August 4, 
1999 is denied.  


REMAND

The veteran claims that he has additional disability, 
including from severing of the bile duct, stent placement, 
constant urination, constant bowel movements, and residual 
pain, as a result of the cholecystectomy performed on August 
4, 1999.  

The July 2004 remand pointed this out and asked for a VA 
examination to contain an opinion as to whether the veteran 
has any additional disability resulting from the August 1999 
surgery and if so, whether it was due either to fault on the 
part of VA or an event not reasonably foreseeable in 
connection with the surgery.  The January 2005 VA examination 
report did not satisfy this request.  Therefore, remand is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  An examination should be conducted 
by a doctor who is familiar with the 
type and consequences of the operation 
(cholecystectomy) which the veteran had 
at the Las Vegas, Nevada VA Medical 
Center in August 1999. The claims folder 
should be made available to the 
examiner.  The doctor should review the 
claims folder, and provide a medical 
opinion, with full rationale, as to 
whether the veteran has any additional 
disability resulting from any August 
1999 surgery, and, if so, whether any 
such additional disability was due to 
fault on the part of VA or an event not 
reasonably foreseeable in connection 
with the surgery.  In doing this, the 
medical opinion should address the 
veteran's contentions that he has 
disability from a severed or clamped 
bile duct, stent placement, continuous 
urination, continuous bowel movements, 
and residual pain as a result of the 
cholecystectomy.  If there is no 
additional disability resulting from the 
August 1999 surgery, the examiner should 
so state.

2.  Thereafter, if the benefits sought 
on appeal remain denied, the claimant 
should be provided a supplemental 
statement of the case (SSOC). An 
appropriate period of time should be 
allowed for response.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 
(2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


